[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                       For the First Circuit


No. 00-1213

                           LISA TSARELKA,

                       Plaintiff, Appellant,

                                 v.

                         KENNETH S. APFEL,

                        Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Mark L. Wolf, U.S. District Judge]


                               Before

                       Torruella, Chief Judge,
                  Stahl and Lynch, Circuit Judges.




     Lisa Tsarelka on brief pro se.
     Donald K. Stern, United States Attorney, and Anita Johnson,
Assistant United States Attorney, on brief for appellee.




                          October 3, 2000
            Per Curiam. Appellant Lisa Tsarelka appeals from

the   dismissal        of    her   complaint.       The    district     court

dismissed       the   complaint,     by     endorsement,     based    on   the

reasons set out in the motion to dismiss filed by appellee,

Kenneth    S.    Apfel,      the   Commissioner     of    Social    Security.

There was no error in the action of the district court and

the court's judgment is affirmed for essentially the reasons

set out in the motion to dismiss.

            We add only that despite appellant's arguments to

the contrary, she has submitted no evidence that she ever

had presented her claim regarding the termination of her

Supplemental          Security     Income     (SSI)      benefits     to    an

administrative         law   judge   (ALJ)    or   the    Appeals    Council.

Neither the ALJ nor the Council ever addressed such a claim.

Further, the Appeals Council's reference to the amount of

appellant's resources was made in a particular, limited

context.    That is, this reference was made to explain the

Council's opinion that, given the little money appellant had

at her disposal in May 1997, repayment of $3,378 would not

further the purpose of the SSI program.                  Significantly, the




                                      -2-
Appeals Council did not make the comment in relation to the

question whether appellant qualified for SSI benefits.

         Affirmed.   See Local Rule 27(c).




                            -3-